Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the claims filed on 12 September 2019. Claims 1-20 are currently pending and have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 USC § 101
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Representative claim 1 recites:
Receiving … patient identification data and medical data; 
parsing the data and extracting the patient identification data to produce extracted patient identification data; 
normalizing the extracted patient identification data to produce normalized patient identification data;
retrieving a patient data file from storage wherein the patient data file comprises other patient identification data; 
comparing the normalized patient identification data to the other patient identification data;
associating the medical data with the database patient identification data if the string distance meets or exceeds the threshold.
Therefore, the claim as a whole is directed to “sorting patient records by matching patient information”, which is an abstract idea because it is mental process. “Sorting patient records by matching patient information” is considered to be a mental process because it is a concept capable of being performed in the human mind (including an observation, evaluation, judgment, opinion) with the aid of pen and paper. A person is apple to pick up a file, find a patient name on that file, and then place it with other files for that same patient.
This judicial exception is not integrated into a practical application. In particular, claim 1 recites the following additional element(s):
an electronic healthcare record;
a database; 
using a string distance function, wherein the string distance function computes a string distance; 
comparing the distance metric to a threshold; and 
adding the medical data to the database.
These additional element amount to merely reciting the words ‘‘apply it’’ (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)). In other words the claims effectively states a process capable of being performed in 
Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) amount to merely reciting the words ‘‘apply it’’ (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)). There is nothing recited in the claim that amounts to significantly more than the judicial exception. Accordingly, claim 1 is ineligible.
Dependent claims 2, 5, and 7-9 merely further limit the abstract idea and are thereby considered to be ineligible.
Dependent claims 3-4, 6, and 10-14 further recite the additional elements that amount to merely reciting the words ‘‘apply it’’ (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)). This is not enough to integrate the abstract idea into a practical application. It also fails to amount to significantly more than the abstract idea. Accordingly, claims 3-4, 6, and 10-14 are ineligible.
Claims 15-20 are parallel in nature to claims 1-14. Accordingly claims 15-20 are rejected as being directed towards ineligible subject matter based upon the same analysis above.
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Giang (U.S. 2006/0294092) in view of Chen (U.S. 2016/0063239).
Regarding claim 1, Chen discloses a method comprising: 
receiving … patient identification data and medical data (See Giang [0034] system and method for searching patient demographic records. [0035] these records come from medical databases that store patient demographic and historical records.); 
parsing the electronic healthcare record and extracting the patient identification data to produce extracted patient identification data (See Giang [0007]-[0010] the example is ; 
normalizing the extracted patient identification data to produce normalized patient identification data (See Giang [0064] the search criteria are normalized to break out the patient identification data.);
retrieving a patient data file from a database wherein the patient data file comprises database patient identification data (See Giang [0007]-[0010] the system uses the search criteria to search the patient’s demographic record.); 
comparing the normalized patient identification data to the database patient identification data using a string distance function, wherein the string distance function computes a string distance (See Giang [0100] fields in the data files are compared by computing the specific string distance between them.); 
comparing the distance metric to a threshold (See Giang [0100] the string distance is compared to an upper limit (i.e. a threshold). [0112] the record is considered a “good” candidate (i.e. a likely match) if the match score exceeds a certain threshold. [0100]-[0112] part of calculating the match score includes the output of string function.); and 
associating the medical data with the database patient identification data if the string distance meets or exceeds the threshold (See Giang [0112] the record is considered a “good” candidate (i.e. a likely match) if the match score exceeds a certain threshold. [0100]-[0112] part of calculating the match score includes the output of string function. [0012] the record is returned as part of the search query if the threshold is exceed, and therefore the ).

receiving an electronic healthcare record; and 
adding the medical data to the database.
Chen teaches:
receiving an electronic healthcare record (See Chen [0011] the actual name of the person is received. A person’s name can be part of a healthcare record.); and 
adding the medical data to the database (See Chen Abstract, the person’s name is received and if authenticated transformed. [0007] the system the name is used later as part of the authentication. Therefore, the name is added to the database.).
The system of Chen is applicable to the disclosure Giang as they both share characteristics and capabilities, namely, they are directed to using string functions to match data fields. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Giang to include receiving and storing records as taught by Chen. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Giang in order to provide interoperable and accessible data across different systems (See Chen [0003]).

Regarding claim 2
receiving from a direct trusted protocol network, a blue button+ network, an application program interface, an e-mail or e-mail attachment, cloud storage, electronic heath record software, or combinations thereof.
Chen teaches:
 receiving from a direct trusted protocol network, a blue button+ network, an application program interface, an e-mail or e-mail attachment, cloud storage, electronic heath record software, or combinations thereof (See Chen [0091]-[0092] the system can connect using trusted applications. [0124] the name can be received from a trusted application.).
The system of Chen is applicable to the disclosure Giang as they both share characteristics and capabilities, namely, they are directed to using string functions to match data fields. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Giang to include receiving and storing records as taught by Chen. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Giang in order to provide interoperable and accessible data across different systems (See Chen [0003]).

Regarding claim 3, Giang in view of Chen discloses the method of claim 1 as discussed above. Giang does not further disclose a method, wherein:
the step of receiving is performed over an internet connection.
Chen teaches:
the step of receiving is performed over an internet connection (See Chen [0090] the network can include the Internet.).
The system of Chen is applicable to the disclosure Giang as they both share characteristics and capabilities, namely, they are directed to using string functions to match data fields. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Giang to include receiving and storing records as taught by Chen. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Giang in order to provide interoperable and accessible data across different systems (See Chen [0003]).

Regarding claim 4, Giang in view of Chen discloses the method of claim 1 as discussed above. Giang does not further disclose a method, wherein the healthcare record comprises:
a clinical document architecture format.
Chen teaches:
a clinical document architecture format (See Chen [0093] the trusted application can include programs on a clinical network, Like a health information exchange.).
The system of Chen is applicable to the disclosure Giang as they both share characteristics and capabilities, namely, they are directed to using string functions to match data fields. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Giang to include receiving and storing records as taught by Chen. One of ordinary skill in the art before the effective filing date of the claimed invention would 

Regarding claim 5, Giang in view of Chen discloses the method of claim 1 as discussed above. Giang further discloses a method, wherein the patient identification data comprises:
a first name, a last name, a birth date, a street address, a zip code, a telephone number, an e-mail address, a unique organization identifier, a healthcare provider national provider identifier, or combinations thereof (See Giang [0060] The patient information can be “Last name, First name, Date of birth, Home address, medical record number (MRN) and Social Security number (SSN)”.).

Regarding claim 6, Giang in view of Chen discloses the method of claim 1 as discussed above. Giang further discloses a method, wherein the step of normalizing comprises:
removing all characters except for letters and numbers, transforming uppercase letters into lowercase letters, transforming lowercase letters into uppercase letters, removing white space characters, removing glyphs from letters to generate basic glyphs, applying a postal address verification standard, or combinations thereof (See Giang [0064] the criteria are normalized to break out the phone number, address, SSN, etc.).

Regarding claim 7
a first name, a last name, a birth date, a street address, a zip code, a telephone number, an e-mail address, a unique organization identifier, a healthcare provider national provider identifier, or combinations thereof.
Chen teaches:
a first name, a last name, a birth date, a street address, a zip code, a telephone number, an e-mail address, a unique organization identifier, a healthcare provider national provider identifier, or combinations thereof (See Chen [0059] the OneStop system (i.e. the database), a personal healthcare record system (PHI), requires 5 identity attributes to find a user's account: first name, last name, date of birth, gender and zip code. It is understood that these attributes must be stored in the database for comparison.).
The system of Chen is applicable to the disclosure Giang as they both share characteristics and capabilities, namely, they are directed to using string functions to match data fields. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Giang to include receiving and storing records as taught by Chen. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Giang in order to provide interoperable and accessible data across different systems (See Chen [0003]).

Regarding claim 8, Giang in view of Chen discloses the method of claim 1 as discussed above. Giang further discloses a method, wherein:
database patient identification data comprises normalized data (See Giang [0064] the criteria are normalized to break out the phone number, address, SSN, etc.).

Regarding claim 9, Giang in view of Chen discloses the method of claim 1 as discussed above. Giang further discloses a method, further comprising:
normalizing the database patient identification data (See Giang [0064] the criteria are normalized to break out the phone number, address, SSN, etc.).

Regarding claim 10, Giang in view of Chen discloses the method of claim 1 as discussed above. Giang further discloses a method, wherein:
the string distance function is Levenshtein distance, Jaro-Winkler distance, Damerau-Levenshtein distance, or Hamming distance (See Giang [0101]-[0103] The string distance function can be Hamming distance.).

Regarding claim 11, Giang in view of Chen discloses the method of claim 1 as discussed above. Giang further discloses a method, wherein the step of comparing the normalized patient identification data to the database patient identification data comprises:
selecting a first string with a first field type from the normalized patient identification data; selecting a second string from the database patient identification data, wherein the second string comprises a second field type that is equal to the first field type (See Giang [0099] system compares one field with the same field in the record retrieved from the database.); and 
comparing the first string and the second string using the string distance function (See Giang [0100] these fields are compared by computing the specified distance between them.).

Regarding claim 12, Giang in view of Chen discloses the method of claim 1 as discussed above. Giang does not further disclose a method, wherein:
the string distance function is Jaro-Winkler distance and the threshold is 0.9.
Chen teaches:
the string distance function is Jaro-Winkler distance and the threshold is 0.9 (See Chen [0072] The system can use the Jaro-Winkler distance to measure the distance. The higher the Jaro-Winkler distance for two strings is, the more similar the strings are. The score is normalized such that 0 equates to no similarity and 1 is an exact match. .9 is on the higher end of this range and therefore falls under this teaching.).
The system of Chen is applicable to the disclosure Giang as they both share characteristics and capabilities, namely, they are directed to using string functions to match data fields. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Giang to include receiving and storing records as taught by Chen. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Giang in order to provide interoperable and accessible data across different systems (See Chen [0003]).

Regarding claim 13, Giang in view of Chen discloses the method of claim 1 as discussed above. Giang does not further disclose a method, further comprising:
validating the medical data using a document validator before the step of adding the medical data to the database.
Chen teaches:
validating the medical data using a document validator before the step of adding the medical data to the database (See Chen [0079] the system can validate using digital credentials.).
The system of Chen is applicable to the disclosure Giang as they both share characteristics and capabilities, namely, they are directed to using string functions to match data fields. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Giang to include receiving and storing records as taught by Chen. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Giang in order to provide interoperable and accessible data across different systems (See Chen [0003]).

Regarding claim 14, Giang in view of Chen discloses the method of claim 13 as discussed above. Giang does not further disclose a method, wherein:
the document validator formats the medical data to a clinical document architecture.
Chen teaches:
the document validator formats the medical data to a clinical document architecture (See Chen [0092]-[0094] the trust framework may also be established via certain .
The system of Chen is applicable to the disclosure Giang as they both share characteristics and capabilities, namely, they are directed to using string functions to match data fields. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Giang to include receiving and storing records as taught by Chen. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Giang in order to provide interoperable and accessible data across different systems (See Chen [0003]).

Regarding claim 15, Giang disclose a system comprising:
a source of an electronic healthcare record, the electronic healthcare record comprising patient identification data and medical data (See Giang [0034] system and method for searching patient demographic records. [0035] these records come from medical databases that store patient demographic and historical records.); 
a database comprising a patient data file, the a patient data file comprising database patient identification data (See Giang [0007]-[0010] the system uses the search criteria to search the patient’s demographic record.); 
a computer system in communication with the source and the database (See Giang [0025] the system can include a computer capable of following instructions to perform the method.), the computer system configured to:
receive … the patient file (See Giang [0034] system and method for searching patient demographic records. [0035] these records come from medical databases that store patient demographic and historical records.); 
extract the patient identification data from the electronic healthcare record to produce extracted patient identification data (See Giang [0007]-[0010] the example is given of searching for James Smith vs. Zbigniew Brzezinski. The system must parse this information to determine the difference between one name and the other.); 
normalize the extracted patient identification data to produce normalized patient identification data (See Giang [0064] the search criteria are normalized to break out the patient identification data.); and
compute a string distance between the normalized patient identification data and the extracted patient identification data (See Giang [0100] fields in the data files are compared by computing the specific string distance between them.).
Giang does not disclose: 
receive the electronic healthcare record; and 
add the medical data to the database.
Chen teaches:
receive the electronic healthcare record (See Chen [0011] the actual name of the person is received. A person’s name can be part of a healthcare record.); and 
add the medical data to the database (See Chen Abstract, the person’s name is received and if authenticated transformed. [0007] the system the name is used later as part of the authentication. Therefore, the name is added to the database.).


Regarding claim 16, Giang in view of Chen discloses the system of claim 15 as discussed above. Giang does not further disclose a system, wherein the source of the electronic healthcare record comprises:
a direct trusted protocol network, a blue button+ network, an application program interface, an e- mail or e-mail attachment, a cloud storage platform, an electronic heath record software, or combinations thereof.
Chen teaches:
a direct trusted protocol network, a blue button+ network, an application program interface, an e- mail or e-mail attachment, a cloud storage platform, an electronic heath record software, or combinations thereof (See Chen [0091]-[0092] the system can connect using trusted applications. [0124] the name can be received from a trusted application.).
The system of Chen is applicable to the disclosure Giang as they both share characteristics and capabilities, namely, they are directed to using string functions to match data fields. It would 

Regarding claim 17, Giang in view of Chen discloses the system of claim 15 as discussed above. Giang further discloses a system, wherein:
the computer system is configured to normalize the extracted patient identification data by removing all characters except for letters and numbers, transforming uppercase letters into lowercase letters, transforming lowercase letters into uppercase letters, removing white space characters, removing glyphs from letters to generate basic glyphs, applying a postal address verification standard, or combinations thereof (See Giang [0064] the criteria are normalized to break out the phone number, address, SSN, etc.).

Regarding claim 18, Giang in view of Chen discloses the system of claim 15 as discussed above. Giang further discloses a system, wherein:
the computer system is configured to compute the string distance using a Levenshtein distance function, Jaro-Winkler distance function, Damerau- Levenshtein distance function, or Hamming distance function (See Giang [0101] The string distance function can be Hamming distance.).

Regarding claim 19, Giang in view of Chen discloses the system of claim 15 as discussed above. Giang does not further disclose a system, wherein:
the computer system is further configured to validate the medical data.
Chen teaches:
the computer system is further configured to validate the medical data (See Chen [0079] the system can validate using digital credentials.).
The system of Chen is applicable to the disclosure Giang as they both share characteristics and capabilities, namely, they are directed to using string functions to match data fields. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Giang to include receiving and storing records as taught by Chen. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Giang in order to provide interoperable and accessible data across different systems (See Chen [0003]).

Regarding claim 20, Giang in view of Chen discloses the system of claim 15 as discussed above. Giang does not further disclose a system, wherein:
the validation comprises formatting the medical data to a clinical document architecture format.
Chen teaches:
the validation comprises formatting the medical data to a clinical document architecture format (See Chen [0092]-[0094] the trust framework may also be established via certain certification programs, where each member entity or each member application are .
The system of Chen is applicable to the disclosure Giang as they both share characteristics and capabilities, namely, they are directed to using string functions to match data fields. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Giang to include receiving and storing records as taught by Chen. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Giang in order to provide interoperable and accessible data across different systems (See Chen [0003]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN L HANKS whose telephone number is (571)270-5080.  The examiner can normally be reached on Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice Mooneyham can be reached on (571) 272-6805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/JONATHAN DURANT/Primary Examiner, Art Unit 3626